Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed 9/8/22 is acknowledged.  Claims 1-11, 13-14, 26, and 28-34 were canceled.  Claims 35-38 were withdrawn in the election made without traverse in the reply filed on 4/27/22.  Claims 12, 15-25, and 27 are pending and are under examination.
Response to Reply
Claim Interpretation under 35 USC 112(f)
See paragraphs 6-8 of the reply filed 5/12/22.
Claim Interpretation of the examined claims
The Office asserts that terms and phrases like “for” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “for” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejections of claims 12-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, and new rejections follow. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15-25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected because “a pillar formed inside the sample injection channel” and “the pillar-formed sample injection channel” are unclear in light of claim 20.  The Office suggests amending “a pillar formed inside the sample injection channel . . . introducing into the main channel” to “a pillar in the sample injection channel . . .  entering into the main channel”; and “a bypass channel formed in front of the pillar-formed sample injection channel” to “a bypass channel in front of the pillar in the sample injection channel”. 
Claim 20 is rejected because “wherein the pillar is additionally formed in the buffer solution channel . . . the pillar-formed buffer solution channel” is unclear in light of claim 12, which claims the pillar is formed inside the sample injection channel.  Is “the pillar” intended to refer to the same pillar claimed in claim 12? Or to a different pillar? Because e.g., [0134] of applicant’s published application recites a pillar may be formed inside the buffer solution channel, the pillar in claim 20 appears to be referring to a different pillar.  Thus, the Office suggests amending “wherein the pillar is additionally formed in the buffer solution channel . . . the pillar-formed buffer solution channel” to “wherein a second pillar is in the buffer solution channel . . . the second pillar in the buffer solution channel”.  
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 15-19, 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Derami et al. (“Derami,” Experimental and computational study of gas bubble removal in a microfuidic system using nanofbrous membranes, June 18, 2016, previously cited and cited in IDS) in view of Nakao (US Pub. No. 2007/0125434, previously cited and cited in IDS), Inoue (JP 2005-249540, previously cited), and Zhang et al. (“Zhang,” CN-205517817-U, previously cited).  
As to claim 12, Derami discloses a sample injection device for preventing inflow of bubbles, the device comprising: a sample inlet (e.g., see water inlet and/or right side of double sided tape (“DST”) in fig. 3) into which a sample is injected; an upper panel (upper glass cover with tubing and/or DST in fig. 3) formed with a microfluidic channel (see fluidic channel of DST) including a sample injection channel (see right side portion of fluidic channel of DST) connecting a main channel (see portion in middle of fluidic channel of DST) to the sample inlet; a porous thin film (see membrane in fig. 3) attached to a bottom surface of the microfluidic channel to remove bubbles included in the fluid passing through the microfluidic channel; and a lower panel (e.g., lower cover in fig. 3) contacting the upper panel and a bottom surface of the porous thin film and having a path for discharging bubbles, which pass through the porous thin film, to the outside (see p. 2691 et seq.).  See p. 2687-2689 of Derami. 
Regarding claims 12 and 27, Derami does not specifically disclose a vacuum-suctioning means for vacuum-suctioning the upper panel and the lower panel such that the microfluidic channel, to which the porous thin film is attached, is attached to the lower panel in a vacuum state.  Inoue discloses in fig. 1, a microchip 1 comprising at least one channel 104, an annular negative pressure conduit 7 (“vacuum groove”) that is continuous with a portion near the outer peripheral edge of the substrate 3, and a suction port 9 (“vacuum-suctioning hole”) communicating with the atmosphere is opened in a least one portion of the negative pressure line 7.  See p. 4 et seq. of Inoue.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include an annular negative pressure conduit and a suction port to provide an alternative bond between substrates with the same strength as permanent bonding, and thus, manufacturing costs of microchips can be greatly reduced (e.g., p. 4 of Inoue). 
Regarding claim 12, Derami does not specifically disclose a bubble inflow-preventing means formed in a portion of the microfluidic channel to be capable of holding bubbles included in the fluid, which includes a pillar in the channel.  Nakao discloses in e.g., [0035] et seq., in figs. 6-9, a gas, such as air having stayed in the micro flow passage 16 or air generated by a pump or the like when a fluid is allowed to flow in the micro flow passage 16, forms a bubble 18 in the micro flow passage 16 to stay in a narrow portion between adjacent two of the columnar portions 12c (“pillars”) as shown in FIGS. 6 and 7 to interrupt the flow of the fluid in the micro flow passage 16. However, if the extending recessed portion 14c is provided as the microfluidic device 10 in this preferred embodiment, the generated bubble 18 is trapped in the extending recessed portion 14c as shown in FIGS. 8 and 9, so that the flow of the fluid in the micro flow passage 16 is not interrupted.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a pillar to trap generated bubbles in a flow of fluid in a channel without interrupting the flow of fluid in the channel (e.g., [0035] of Nakao). 
Regarding claims 12, 15 and 17-19, Derami does not specifically disclose a bubble inflow-preventing means formed in a portion of the microfluidic channel to be capable of holding bubbles included in the fluid, which includes a bypass channel.  Zhang discloses a plurality of bypass channels formed in parallel with curved portions, as disclosed in fig. 1 and p. 2 et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a plurality of bypass channels formed in parallel with curved portions because the structural arrangement will improve the flow of fluid through the microchip.  
As to claim 16, see e.g., columnar portions 12c (“pillars”) as shown in FIGS. 6 and 7 of Nakao for the plurality of pillars in the channel.  The “wherein” claim is considered intended use claim language.  See claim interpretation above. 
As to claims 23-25, see p. 2687 et seq. of Derami.  Furthermore, the claim language in claim 23 appears to claim the intended use and/or function of the porous thin film.  See claim interpretation above.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Derami in view of Nakao, Inoue and Zhang, as applied to claim 12 above, and further in view of Ingber et al. (“Ingber,” US Pub. No. 2015/0209783, previously cited).  
See Derami, Nakao, Inoue and Zhang above. 
As to claim 20, Derami does not specifically disclose a buffer solution inlet and a buffer solution channel.  Ingber discloses in fig. 1, [0035] et seq., fluidic connections 136, 138 that can carry fluid, which can include any desirable fluid useful for culturing and/or sustaining the cells, tissue or organ in the microfluidic channel, including, for example, water, saline, water based formulations, blood, blood plasma, other biologic fluids, cell culture media, and mixtures of these materials. The fluid can also include bacteria, viruses, nanoparticles, and toxins.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include an additional channel for a buffer solution because it would allow for additional fluids to simultaneously enter the microchip. 
Furthermore, as to claim 20, Derami does not specifically disclose a second pillar in the buffer solution channel.  Nakao discloses in e.g., [0035] et seq., a plurality of columnar portions 12c, and a plurality of raised portions 12d are formed on the bottom face of the fine groove 12a of the lower plate member 12 so as to face an extending recessed portion. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include columnar and/or raised portions to Ingber’s buffer solution channel because it would allow for buffer solution to flow through the channel without being interrupted by bubbles generated in the device (e.g., [0009] of Nakao). 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Derami in view of Nakao, Inoue, and Zhang, as applied to claim 12 above, and further in view of Maurer (US Pub. No. 2011/0226686, previously cited).  
See Derami, Nakao, Inoue, and Zhang above. 
As to claims 21 and 22, Derami does not specifically disclose a pattern formed on the surface of the lower panel.  Maurer discloses in e.g., [0093] et seq., in fig. 1 a gas-permeable and liquid-impermeable, structured membrane 1 for use in a gas transfer device according to a simple exemplary embodiment of the invention in schematic and highly magnified form. The two opposing sides 2, 3 of the membrane 1 are provided with a structure and this structure consists of parallel-extending walls 4 which form channels 5 therebetween. The walls 4 are arranged with regular spacing 6 from one another over the two outer faces 2, 3 of the membrane 1 and project substantially perpendicularly upwards and downwards from the plane of the membrane 1.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Derami’s lower cover with Maurer’s structured membrane because it would be desirable to utilize a gas transfer device that is useful in different technical fields, such as in chemistry, biotechnology and medicine (e.g., [0011] of Maurer). 
Response to Arguments
Applicant's arguments filed 9/8/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument on p. 10-11 of the reply, “the combined teaches of the cited references do not teach or suggest the claimed positional/structural relationship between the bypass channel and the pillar (i.e., a bypass channel formed in front of the pillar-formed sample injection channel to bypass the sample so as to introduce the sample into the main channel), the Office respectfully disagrees.  The combination of Derami, Nakao, Inoue and Zhang disclose a bypass channel formed in front of the pillar-formed sample injection channel to bypass the sample so as to introduce the sample into the main channel because Derami, Nakao, Inoue and Zhang disclose the structural features.  For example, Zhang discloses bypass channels positioned in front of columns in figs. 1-6.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        

9/28/2022